         Case 5:19-cv-01392-JKP Document 79 Filed 05/06/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

CHRISTOPHER PRESCOTT & RUBI                        §
PRESCOTT, INDIVIDUALLY AND AS                      §
PERSONAL REPRESENTATIVES                           §
OF THE ESTATE OF KAMERON                           §
PRESCOTT, DECEASED                                 §
     Plaintiffs,                                   §
                                                   §
v.                                                 § CASE No. 5:19-cv-01392-JKP-RBF
                                                   §
BEXAR COUNTY, JAVIER SALAZAR,                      §
INDIVIDUALLY AND AS THE BEXAR                      §
COUNTY SHERIFF, JOHN AGUILLON,                     §
GEORGE HERRERA, JESSE ARIAS,                       §
AND JOHNNY LONGORIA                                §
     Defendants,                                   §
                                                   §
v.                                                 §
                                                   §
RENE JONES, INDIVIDUALLY AND AS                    §
PERSONAL REPRESENTATIVE OF THE                     §
ESTATE OF AMANDA JONES, DECEASED                   §
     Movant.                                       §


                            JOINT ADVISORY TO THE COURT


TO THE HONORABLE U.S. DISTRICT COURT JUDGE:

       Now come Plaintiffs Christopher Prescott and Rubi Prescott, Individually and as Personal

Representatives of the Estate of Kameron Prescott, Deceased (Prescott Plaintiffs), Defendants,

Bexar County and Javier Salazar, Individually and as the Bexar County Sheriff (County

Defendants), Defendants John Aguillon, George Herrera, Jesse Arias and Johnny Longoria

(Deputy Defendants) and Movant/Intervenor Rene Jones, Individually and as Personal

Representative of the Estate of Amanda Jones, Deceased (Intervenor Jones) and file this Joint

Advisory, and would respectfully show the Court as follows:

Jnt Advisory to the Court                                                                    1
           Case 5:19-cv-01392-JKP Document 79 Filed 05/06/21 Page 2 of 4




1.       On May 5, 2021, Prescott Plaintiffs, Intervenor Plaintiffs, County Defendants and Deputy

Defendants have come to a mutual agreement in form and substance to resolve this litigation.

2.       The Parties are now working together to finalize the settlement agreement and relevant

terms.

3.       Upon completion of the settlement agreement and disbursement of checks, the Parties will

file a Joint Dismissal of the lawsuit.


Respectfully submitted,

CROSLEY LAW FIRM, P.C.
3303 Oakwell Court, Suite 200
San Antonio, Texas 78218
210/529-3000
210/444-1561 Fax
tom@crosleylaw.com
shawn@crosleylaw.com
service@crosleylaw.com


By:              /s/ Thomas A. Crosley
         THOMAS A. CROSLEY
         State Bar No. 00783902
         SHAWN MECHLER
         State Bar No. 24078989
         Attorneys for Plaintiff Christopher Prescott
         Individually and as Personal Representative
         of the Estate of Kameron Prescott, Deceased




Jnt Advisory to the Court                                                                      2
         Case 5:19-cv-01392-JKP Document 79 Filed 05/06/21 Page 3 of 4




THE KRIST LAW FIRM, P.C.
The Krist Building
17100 El Camino Real
Houston, Texas 77058
281/283-8500
281/488-3489 Fax
skrist@kristlaw.com
ahortn@kristlaw.com



By:            /s/ Alex W. Horton
       SCOTT C. KRIST
       State Bar No. 11727900
       ALEX W. HORTON
       State Bar No. 24065448
       Attorneys for Plaintiff Rubi Prescott
       Individually and as Personal Representative
       of the Estate of Kameron Prescott, Deceased



LAW OFFICE OF ROBERT F. WHITE, P.C.
909 NE Loop 410, Suite 300
San Antonio, Texas 78209
210/771-5766
210/428-6410 Fax
Rwhite1743@gmail.com



By:    /s/ Robert F. White
       ROBERT F. WHITE
       State Bar No. 24067934
       Attorney for Rene Jones, Individually
       And as Representative of the Estate of Amanda Jones




Jnt Advisory to the Court                                                3
         Case 5:19-cv-01392-JKP Document 79 Filed 05/06/21 Page 4 of 4




DENTON NAVARRO ROCHA BERNAL & ZECH
A Professional Corporation
2517 N. Main Avenue
San Antonio, Texas 78212
210/227-3243
210/225-4481 Fax
lfdenton@rampagelaw.com
cmrodriguez@rampagelaw.com


By:    /s/ Clarissa M. Rodriguez
       LOWELL F. DENTON
       State Bar No. 05764700
       CLARISSA M. RODRIGUEZ
       State Bar No. 24056222
       Attorneys for Defendants
       Bexar County and Javier Salazar



LAW OFFICES OF CHARLES S. FRIGERIO
A Professional Corporation
Riverview Towers
111 Soledad, Suite 840
San Antonio, Texas 78205
210/271-7877
210/271-0602 Fax
csfrigeriolaw@sbcglobal.net


By:    /s/ Charles Frigerio
       CHARLES FRIGERIO
       State Bar No. 07477500
       HECTOR X. SAENZ
       State Bar No. 17514850
       Attorney for Defendants John Aguillon,
       George Herrera, Jesse Arias and
       Johnny Longoria




Jnt Advisory to the Court                                                4
